DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/04/2021 has been entered.  
3.	Currently claims 13-15 are already canceled. Therefore, claims 1-12 and 16-22 are pending in this application.   
Action Is Final, First Action Following Request for Continued Examination under 37 CFR 1.114 
4.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. 

Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-12 and 16-22 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category, for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, since the claimed limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the 2019 Revised Patent Subject Matter Eligibility (2019 PEG). 
e.g. see the Federal Register Vol. 84, No. 4 Monday, January 7, 2019). For instance, the current claims correspond to managing personal behavior, or teaching.
— 	Considering each of claims 1 and 17, the following claimed limitations recite an abstract idea: 
converting Latin-derived letters into Arabic letters, comprising: allow a user to choose a Latin-derived character and see a corresponding Arabic character, a version of the Arabic character corresponding to the Latin-derived character; receive a selection of a Latin-derived letter; display an Arabic letter corresponding to the Latin-derived letter; allow the user to see: how combinations of Latin-derived letters convert into an Arabic character, or how an Arabic character converts into at least one Latin-derived character; and play a sound associated with the Arabic letter corresponding to the Latin-derived letter.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a processor circuit, a display, a speaker, an input device, a display module, a user interface (Ul) module; and wherein the above computer elements are utilized to: display interface elements (e.g. an image of a circular wheel that involves simulated sides and overlays, including tabs and cut-out windows), allow a user to provide input(s) and thereby obtain a corresponding result(s), etc.
As evident from the above observation, the claimed additional elements are utilized merely as a tool to implement the abstract idea; and therefore, when each of the current claims is considered as a whole, the additional elements fail to integrate the 
abstract idea into a practical application (i.e.  the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea). This is because the claims do not provide an improvement over the relevant existing technology.
The above observation confirms that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). Also see Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 
Particularly, the claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing textual and/or graphical data into a memory; displaying a textual and/or graphical data to a user via a conventional output device—such as a display interface; receiving one or more inputs from the user via a conventional input device—such as a touchscreen, a keyboard, a mouse; analyzing the received inputs and/or stored data, and thereby providing one or more results to the user via one or more conventional output devices—such as a display, a speaker). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes the utilization of one or more commercially available conventional devices (e.g. a smartphone, a tablet, etc.) in order to perform the translation; such as translating Latin-derived letters to Arabic letters (e.g. see ¶[0010] to ¶[0012] of the specification). 
It is also worth noting that the practice of implementing a conventional computer system for translating letters and/or words based on data stored in the memory/database, etc., is still directed to a well-known, routine and conventional computer functions (e.g. see, “Automated Online English-Arabic Translator”, Faculty of Engineering & Architecture Electrical & Computer Engineering Department; Hicham Yamout & Karim Kanso; Spring 2006. If needed, also see US 2004/0167769).
The above observations confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12, 16 and 18-22). Particularly, for the same reasons discussed above, each of the dependent claims also fails to amount to
“significantly more” than the abstract idea.

Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 06/04/2021). However, the arguments are not persuasive. Applicant argues, 
Claims 1-12, 16-22 stand rejected under 35 USC§ 101 because the claimed invention is directed to an abstract idea. Applicant respectfully disagrees. First, under Step 2A, as explained in the 2019 Revised Patent Subject Matter Eligibility 
1. A system for converting Latin-derived letters into Arabic letters, comprising:
a processor circuit;
a display;
an input device . . . 
a simulated first side, the simulated first side comprising a first simulated overlay smaller than the primarily circular wheel . . . 
a simulated second side, the simulated second side comprising a simulated second overlay smaller than the primarily circular wheel . . . 
wherein the speaker is configured to play a sound associated with the Arabic letter corresponding to the Latin-derived letter.
The combination of very specific limitations shown in bold above is significant, because, as explained in Mayo v. Prometheus, 566 U.S. 66 (2012), it is very important to evaluate the claim as a whole. 
In addition, it is important to note that Claim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters.

	However, the Office respectfully disagrees with the above arguments at least for the following reasons:
	Firstly, it is  true that the current claims recite additional elements; such as a computer that comprises functional components (a processor, a display, input/output units, etc.), wherein the computer generates various pictorial elements (e.g. a circular wheel that involves various parts), and wherein a user interacts with the computer (e.g. the user provides one or more inputs, and wherein the computer generates one or more pertinent outputs, etc.). Particularly, the claimed computer is utilized to facilitate the translation of letters; such as translating a Latin letter(s) into its corresponding Arabic letter(s), etc. 
additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each of the current claims is considered as a whole, the additional elements fail to impose meaningful limits on practicing the abstract idea (i.e. the additional elements fail to integrate the abstract idea into a practical application).  Consequently, Applicant’s arguments are not persuasive. Although Applicant has highlighted some of the limitations recited per current claim 1, no specific discussion is presented to demonstrate whether the highlighted limitations, or the claim as a whole, amounts to “significantly more” than an abstract idea. It is worth noting that a given claim may recite specific limitations (e.g. a computer that displays a specific arrangement of pictorial elements, etc.); however, this does not necessarily imply that the claim is “significantly more” than an abstract idea.       
Secondly, Applicant appears to consider the information being displayed as a technological solution to a technological problem. For instance, Applicant asserts, “[c]laim 1 includes limitations that provide a technological solution to a technical problem. For example, the various simulated cut-out windows make it so the user can consider the many different aspects of translating Latin-derived letters into Arabic letters”. 
However, the displaying of such pictorial elements (the simulated cut-out windows, etc.) does not necessarily constitute a technological solution to a technological problem. It is worth noting that the computer is still displaying information, such as information that allows the user to recognize/consider “the many different aspects of translating Latin-derived letters into Arabic letters”. Accordingly, the format of the information, such as a specific arrangement of pictorial elements, does not necessarily imply a technological solution to a technological problem. Particularly, the claimed computer is still serving to perform conventional computer functions—such as displaying textual 
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 
●	As already indicated in the previous office-action, the prior art does not teach or suggest the invention as currently claimed (see the office-action mailed on 06/30/2017 regarding the status of the prior art). 














Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715